DETAILED ACTION

Remarks
This Office action is responsive to applicant’s amendment filed on January 10, 2022.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Furusawa et al. (US 2013/0323539) in view of Chikugo et al. (US 2009/0035613) and Palmer et al. (US 5,401,589)  
For claims 1 and 9: Furusawa teaches a method for diagnosing a failure of a temperature sensor for a fuel cell comprising calculating, by a controller, a heating value TF generated at a fuel cell stack during a predetermined diagnosis time (Furusawa in [0185]), calculating, by the controller, a temperature variation Ts of the fuel cell stack from the calculated heating value ([0191]), and diagnosing, by the controller, a failure of a temperature sensor configured to measure a temperature of the fuel cell stack based on the calculated temperature variation of the fuel cell stack, ([0216-0217]).   A temperature variation is measured at the temperature sensor. ([0217])  When Ts is greater than a predetermined reference value T4, as shown by relation T4 ≤ Ts, the controller diagnoses the temperature sensor as failing. ([ 0214-0217])
For claims 1 and 4:  Furusawa does not explicitly teach the calculating of the heating value of the fuel cell stack to include calculating, by the controller, the heating value of the fuel cell stack using a relationship between the amount of power of the fuel cell stack and the heating value thereof (claim 1), and calculating of the heating value of the fuel cell stack to include measuring, by the controller, an output voltage and an output current of the fuel cell stack during the predetermined diagnosis time and calculating, by the controller, the heating value of the fuel cell stack based on the measured output voltage and the measured output current. (claim 4)  However, Chikugo in the same field of endeavor teaches that the heating value of a fuel cell stack can be estimated from voltage, current, and power generational voltage and power generation output (Chikugo in [0033], [0036-0038]) for a fuel-cell dedicated motor vehicle ([0030]) where power generated by the fuel cell corresponds to a power load, which teaches or at least suggests that the amount of power of the fuel cell stack is calculated based on power consumption of a drive motor.  The skilled artisan would find obvious to modify Furusawa by calculating the heating value of the fuel cell stack based on an amount of power of the fuel cell stack and based on measured output voltage and current and power generation output.  A patent claim can be proved obvious merely by showing that the combination of elements was obvious to try. When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)
For claim 1:  Furusawa does not explicitly teach the amount of power of the fuel cell stack being calculated by multiplying a power consumption of a drive motor connected to the fuel cell stack by a weighting factor.  However, Furusawa discloses that the drive motor is connected to fuel cell stack, and that the drive motor consumes power when connected to the fuel cell stack so that there is a corresponding power consumption factor. (Furusawa in [0075])  Furthermore, a high voltage battery is connected to the fuel cell stack, and the battery is specifically disclosed to supply stored electric power to the fuel cell stack as well as compensate any output shortage of the fuel cell. (Id.)  To this end, Palmer in the same field of endeavor discloses that total output includes both the amount of power of a fuel cell stack and a supplemental battery acting as a buffer (Palmer in col. 15 lines 41-52), and in consideration of the hypothetical example in Palmer, the skilled artisan would find obvious that a weighting factor of the fuel cell stack is equal to 0.8 so that this weighting factor multiplied by the 125 Amps demanded by the drive motor of a vehicle results in the 100 Amps provided for by the fuel cell.  The skilled artisan would find obvious to modify Furusawa by multiplying a power consumption of the drive motor connected to the fuel cell stack by a weighting factor.  The motivation for such a modification is to immediately satisfy demand for power usage and avoid any power build-up delay. (Palmer, Id.)
For claim 2:  Before calculating the heating value of the fuel cell stack, the controller determines an initial temperature, which includes a temperature of outdoor air (Furusawa in [0162]), and the calculating of the temperature variation of the fuel cell stack includes assuming the temperature of the outdoor air as the initial temperature of the fuel cell stack and calculating the temperature variation of the fuel cell stack. ([0107], [0162], [0186])  
	For claim 3:  Furusawa does not explicitly teach determining of whether the initial temperature of the fuel cell stack is able to be assumed as the temperature of the outdoor air includes determining whether the fuel cell stack is re-operated after an operation of the fuel cell stack is stopped for a predetermined stop time or longer.  However, the skilled artisan would find obvious that Furusawa’s determining step includes whether the fuel cell stack is re-operated after an operation of the fuel cell stack is stopped for a predetermined stop time or longer as Furusawa takes into account the temperature at the time the fuel cell has stopped operating, such as in generating electric power, as well as the elapsed time via a timing device. (Furusawa in [0039], [0162])  
	For claim 8:  Furusawa further teaches measuring, by the controller, a temperature of outdoor air. (Furusawa in [0162])  Furusawa does not explicitly teach measuring before diagnosing the failure of the temperature sensor, however, it would be obvious to one of ordinary skill to measure before diagnosing as the temperature of the outside air is a factor in determining temperature sensor failure.  As to diagnosis of the failure of the temperature sensor being performed when the temperature of the outdoor air falls within a predetermined temperature range, Fig. 9 represents detected outside air temperatures, which teaches or at least suggests a predetermined temperature range.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Furusawa et al. (US 2013/0323539) in view of Chikugo et al. (US 2009/0035613) and Palmer et al. (US 5,401,589), and further in view of Kanno (US 2009/0035613).
	The teachings of Furusawa, Chikugo, and Palmer are discussed above.
 	For claim 7:  Furusawa does not explicitly teach the calculating of the temperature variation of the fuel cell stack to include calculating using a heat capacity of the fuel cell stack.  However, Kanno in the same field of endeavor teaches a temperature variation of the fuel cell stack to include a predetermined heat capacity of the fuel cell stack. (Kanno in [0057])  The skilled artisan would find obvious to further modify Furusawa to include the heat capacity of the fuel cell stack in view of Kanno showing the heat capacity as an influencing factor in temperature calculation. (Id.)

Response to Arguments
Applicant’s arguments filed Jan 10, 2022 with the present amendment have been considered but are moot in view of the new ground of rejection as set forth in the present Office action.  Specifically, the examiner concedes with the argument that Fuel Cell Technologies Office assuming a fixed percentage of power of the fuel cell applied to an external driving motor but not a "weighting factor" and so that the ground of rejection based on this reference is withdrawn.  However, a weighting factor is asserted as taught or at least suggested by the prior art cited including newly cited reference by Palmer for the reasons set forth in the present Office action.
The examiner notes that arguments for claims 2-4 and 7-9 are merely that these claims are patentable by virtue of dependency from claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571) 272-1289.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722                      

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722